Citation Nr: 0731376	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from August 1974 to July 1987. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This case was previously before the Board in October 2006, 
wherein the veteran's claim was remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran is currently service-connected for 
instability of the right knee, evaluated as 20 percent 
disabling; post-operative osteochondral fracture with a torn 
medial meniscus and traumatic arthritis of the right knee, 
evaluated as 20 percent disabling; instability of the left 
knee, evaluated as 20 percent disabling; osteoarthritis of 
the left knee, evaluated as 10 percent disabling; left ear 
hearing loss, evaluated as noncompensable; otitis media of 
the left ear, with residual scarring of the tympanic 
membrane, evaluated as noncompensable; and scar, post-
operative pilonidal cyst, evaluated as noncompensable.  His 
combined disability rating is 60 percent.

2.  The veteran reported on his TDIU application that he had 
completed high school; that his work experience included 
positions with a state corrections department; and that he 
had last worked as a corrections officer in 1993, and last 
worked full-time in 1993.  He also reported that he was 
approved for State of Ohio disability pension in March 1995.

3.  The veteran's service-connected disabilities preclude him 
from securing and maintaining substantially gainful 
employment.



CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, the agency of original jurisdiction 
(AOJ) sent letters intended to satisfy VA's duty to notify to 
the appellant in September 2003 and May 2004.  The letter 
informed the appellant of what evidence was required to 
substantiate his claim of entitlement to a TDIU, and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.  The Board realizes 
that this letter did not discuss the law pertaining to the 
assignment of a disability rating or an effective date in 
compliance with Dingess/Hartman, although this information 
was provided in the November 2006 supplemental statement of 
the case (SSOC).  However, since this decision does not 
assign a disability rating or an effective date, but rather, 
finds that entitlement to a TDIU is warranted, such 
deficiency does not prejudice the veteran herein.  The 
letters informed the appellant of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.  In this regard, as the 
determination constitutes a full grant of that particular 
claim, there is no reason to belabor this matter, as any 
error in notice timing and content is harmless.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991) .

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his VCAA notice in September 
2003, prior to the RO's adjudication of his claim and the 
issuance of the December 2003 rating decision.  As such, 
there was no defect with respect to the timing of the VCAA 
notice for this claim.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim of entitlement to a TDIU.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2007).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2007).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The veteran's service-connected disabilities are instability 
of the right knee, evaluated as 20 percent disabling; post-
operative osteochondral fracture with a torn medial meniscus 
and traumatic arthritis of the right knee, evaluated as 20 
percent disabling; instability of the left knee, evaluated as 
20 percent disabling; osteoarthritis of the left knee, 
evaluated as 10 percent disabling; left ear hearing loss, 
evaluated as noncompensable; otitis media of the left ear, 
with residual scarring of the tympanic membrane, evaluated as 
noncompensable; and scar, post-operative pilonidal cyst, 
evaluated as noncompensable.  His combined disability rating 
is 60 percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment, consistent with his education and 
occupational experience.  

On his TDIU application (VA Form 21-8940), dated and received 
in August 2003, the veteran indicated that he had a 12th-
grade education and had last worked as a corrections officer 
for a state Department of Corrections in 1993, and began 
receiving disability pension from the state of Ohio in 1995.  

The VA examiner, in November 2006, deemed the veteran to be 
unemployable as a result of his service-connected bilateral 
knee disabilities.  In addition, the VA examiner at the April 
2003 VA examination stated that the veteran had severe 
osteoarthritic changes of both knee joints with complete 
collapse of the medial compartment.  Likewise, VA treatment 
notes and the September 2004 VA examination report indicate 
that the veteran experiences trouble walking due to his knee 
pain, which necessitates use of a wheelchair.  In this 
regard, the Board notes that the September 2004 VA examiner 
found that the veteran experienced functional limitations on 
standing and walking, which undoubtedly interferes with his 
ability to work.  More significantly, the November 2006 VA 
examiner found that, given the progressive nature of 
osteoarthritis, the veteran's condition was at least as 
impaired as in 2004, if not progressed from that point.  
Likewise, the Board notes that the veteran's employment 
experience is limited to a job as a corrections officer, 
which requires prolonged walking and standing, and the 
veteran's mobility is significantly impaired as a result of 
his bilateral knee disabilities, such that the veteran would 
have difficulty securing and following substantially gainful 
occupation.  Therefore, the Board finds that the evidence 
establishes that the veteran's service-connected disabilities 
are sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation, consistent with 
his education and occupational experience, and he is entitled 
to a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


